McMlLLIAN, Judge,
concurring specially.
I concur specially to note that the record also supports by clear and convincing evidence the juvenile court’s other finding of deprivation — that the parents were not capable of providing for the children financially. It was undisputed that the sole source of income was $637 in disability payments and $200 in food stamps, leaving $7 each month after paying bills. Although an additional $600 in food stamps could have been obtained if the children were returned, there would still be an insufficient amount for other necessities such as clothing or gas. The parents’ precarious financial situation was further demonstrated by the fact that the electricity had been turned off twice in the three months after the September hearing. And during that time, the father did not find consistent employment11 and had not followed through on an application for disability payments.
Accordingly, viewing the evidence in the light most favorable to the juvenile court’s judgment, I believe that there was clear and convincing evidence that the children were deprived for the reasons stated in the majority’s opinion and this special concurrence.
Samuel S. Olens, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, Penny Hannah, Assistant Attorney General, Bruce A. Kling, for appellee.

 Under a previous order, the father was permitted not to work while the children were in his custody, but there was no restriction precluding him from finding employment once the children were placed in the State’s custody.